Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pgs. 24-26, of the Remarks filed 10/22/2021, with respect to the rejection of claims 1, 14, 46 and 47 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant's arguments with regard to claim 50 filed 10/22/2021 have been fully considered but they are not persuasive.
In regard to claim 50 the applicant asserts that Middleton fails to disclose obtaining a total field of view with ‘another device’ than that used to obtain some other of the images. The applicants specifically argues that image sensors a-x are a single camera and thus do not disclose using a first device to capture images and a supplemental device to acquire a total view image. The examiner disagrees. Claim 50 requires:
“a supplementation device configured to be coupled to a camera so as to acquire therefrom the image information of the total field of view”
Middleton discloses in Fig. 5 and 6 a display that is coupled to the camera and displays information of the total field of view.  Thus the display is a ‘supplementation device’ that is coupled to the camera (capture assembly 111) and acquires “image information” of the total field of view in order to display the image. The examiner notes that contrary to the applicants assertion the claims do not require that the supplementation device include an image capture device for capturing the image of the total field of view to be further combine with the first and second partial images, but rather broadly requires that the supplementation device “acquires … image information” on the total field of view 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 50 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Middleton et al (20140160231).
In regard to claim 50 Middleton discloses a device comprising:
an image sensor (Middleton Fig. 3b and par. 31 note image sensors 113a-e);
an array of optical channels, each optical channel comprising an optic for projecting a partial field of view of a total field of view onto an image sensor area of the image sensor, a first optical channel of the array of being configured to image a first partial field of view of the total field of view and a second optical channel of the array being configured to image a second partial field of view of the total field of view (Middleton Fig. 3a&b and par. 31 note optical ‘channels’ created by optics 114b-e and the 
a calculating unit configured to acquire image information of the first and second partial fields of view on the basis of the imaged partial fields of view, and to acquire image information of the total field of view, and to combine the image information of the partial fields of view with the image information of the total field of view so as to generate combine image information of the total field of view (Middleton Fig. 4 and pars. 37-41 note merging captured images of a lower density, total field of view image, with higher density images to generate a combined image);
wherein the device is configured to acquire the image information of the total field of view comprising a first degree of scanning, and to acquire the image information of the first or second partial field of view comprising a second degree of scanning, which is larger than the first degree of scanning and to provide the combine image information of the total field of view comprising a third degree of scanning larger than the first degree of scanning; or wherein the calculating unit is configured to subdivide the image information of the total field of view and the image information of the partial fields of view into image blocks and to associate, block by block, image information, which is comprised by a first image block of the total field of view, with matching image information of a second image block of the first or second partial fields of view so as to increase, by combining the first and second image blocks, a degree of scanning of the image information of the total field of view in the combined image (Middleton Fig. 4 and pars 37-41 note partial images capturing higher density ‘larger degree of scanning’ images and merging the higher density partial images with the lower density total field of view image to form a merged image with a mixed, third degree of scanning);
discloses a supplementation device configured to be coupled to a camera so as to acquire therefrom the image information of the total field of view (Middleton Fig. 5 and par. 180 note storing . 
 
Allowable Subject Matter
Claims 1-3, 5-14, 16-44, 46-47, 49 and 51 are allowed.
The following is a statement of reasons for allowance:  
Claims 1 and 46 in addition to the other recited requirements describes that the first and second partial images comprise the a same dimension as a total image along a first direction and a different dimension than the total image along a second dimension. 
The closest arts are Middleton, Obha, Chuang and Osborne, which disclose a multi-aperture imaging system having partial and total field of view capturing cameras, a shared beam deflection device, and electronic image stabilization for generating a homography representing relative movement between the image sensor and the array. However none of the applied references describe that, in addition to the other requirements of the claims, the partial images have the same fields of view as the total image in a first dimension and different fields of view in a second dimension as noted on pg. 24 of  the applicants arguments filed 10/22/2021
Claims 14, 47 and 51 in addition to the other recited requirements describes a beam deflecting device for shared deflecting of some of the optical path of optical channels while not deflecting other optical path channels. 
The closest arts are Middleton, Chuang and Osborne, which disclose a multi-aperture imaging system having partial and total field of view capturing cameras, a shared beam deflection device, and electronic image stabilization for generating a homography representing relative movement between the image sensor and the array. However none of the applied references describe the shared beam 
Claims 2-3, 5-13, 16-44, and 49 depend from claims 1 and 14 respectively and are allowed for the same reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423